UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 21, 2013 TEXSTAR OIL CORPORATION (Exact name of registrant as specified in its charter) Nevada 000-16974 59-2158586 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 3500 Maple, Suite 1325, Dallas, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (214) 855-0808 5910 N. Central Expressway, Suite 790, Dallas, Texas, 75206 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 - Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Markus Byrd resigned his position as a Director of TexStar Oil Corporation effective as of May 21, 2013. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: June 26, 2013 TEXSTAR OIL CORPORATION By:/s/ Nathan Halsey Nathan Halsey, President, Chief Executive Officer and Secretary
